Citation Nr: 0528914	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  This case was remanded to the RO 
in May 2005.

The issue of entitlement to service connection for non-
Hodgkin's lymphoma is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's claimed psychiatric disorder has not been 
shown to be etiologically related to service; moreover, he 
did not serve in the Republic of Vietnam.




CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service or as due to herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran, and there is no indication 
from the record of additional psychiatric treatment for which 
the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.  For reasons described in 
further detail below, the Board has determined that a VA 
examination is not "necessary" in view of 38 U.S.C.A. 
§ 5103A(d).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2001 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional medical records to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including psychoses, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

During his August 2005 VA Video Conference hearing, the 
veteran suggested an herbicide-related etiology for his 
claimed disorder.  However, the veteran did not serve in the 
Republic of Vietnam during service, and an inquiry to United 
States Armed Services Center for Research of Unit Records 
(CURR) from January 2002 revealed that there was no 
documentation of herbicides or herbicide equipment present in 
Okinawa, Japan during his tour of duty in that location.  
Moreover, the list of disorders noted to have a causal 
relationship to herbicide exposure, from 38 C.F.R. 
§ 3.309(e), includes no psychiatric disorders.  Accordingly, 
no further consideration in this regard is warranted, and the 
veteran's claim will be considered solely on a direct service 
connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

In this case, the veteran's service medical records are 
entirely negative for complaints of, or treatment for, 
psychiatric symptomatology.  Following service, a January 
1997 private treatment record indicates that the veteran was 
taking Xanax and Elavil for "insomnia and questionable 
depression," but subsequent treatment records do not provide 
any information as to the etiology of this apparent disorder.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed psychiatric disorder.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
evidence linking the veteran's claimed disorder to service 
and no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
August 2005 VA Video Conference hearing testimony.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include as due to herbicide 
exposure, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include as due to herbicide 
exposure, is denied.


REMAND

During his August 2005 VA Video Conference hearing, the 
veteran testified that he was being seen approximately three 
to four times per year for his non-Hodgkin's lymphoma at the 
Strong Memorial Hospital in Rochester, New York.  Prior to 
the appealed rating decision, the RO obtained records from 
this facility, dated only through September 2001.  As such, 
VA has a duty to obtain more contemporaneous records from 
this facility.

The veteran also described treatment for related symptoms 
(e.g., fatigue, flu-like symptoms) by Dr. Lee Andolora and 
Dr. Joseph Manz prior to the establishment of his current 
diagnosis of non-Hodgkin's lymphoma.  The veteran indicated 
that both doctors had retired but did not clearly state that 
their records were unavailable.  As such, medical records 
from both treatment providers, if available, should be 
obtained.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  After obtaining signed release forms 
from the veteran, the RO should contact 
the Strong Memorial Hospital and request 
all records of his treatment dated since 
September 2001.  The RO should also 
contact Dr. Andolora and Dr. Manz, if 
possible, to determine if such treatment 
providers have retained records of 
treatment of the veteran.  All records 
obtained by the RO must be added to the 
claims file.  If the search for such 
records has negative results, 
documentation to that effect must be 
added to the claims file.

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder, to 
include as due to herbicide exposure.  If 
the determination of this claim remains 
unfavorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


